DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-4 and 20 are currently under examination. Claims 5-19 are withdrawn from consideration. Claim 1 is amended. Claim 20 has been canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert A. Madsen on 12/21/2021.
1.	(Currently Amended) A complex of Formula II or III
[M(LNN′)Za] 			 (II)
µN[M(LNN′)Za]2 		(III)
wherein:
	each Z is independently a hydrogen or halogen atom, a C1-C6 alkyl, a hydroxyl, or a C1-C6 alkoxy, a nitrosyl (NO) group, CO, PMe3,  PPh3, or CNR, wherein R is an alkyl or an aryl
	M is Ru or Os;
	a is 2 or 3; 

[AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

I
according to:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



wherein
	L is a phosphine (PR1R2);
	the dotted lines simultaneously or independently represent single or double bonds, wherein when a single bond joins the carbon atom or atoms bound to R4 or R5 or both, R4 or R5 or both are additionally bound to an H;
	R1 and R2 are each independently H, or a C1-C20 linear alkyl, a C3-C8 cycloalkyl, or a C5-C20 aryl, each of which is optionally substituted;
	R3 is H; 
4 is H;
	R5 is H;
	each X is independently H, a linear C3-C8 alkyl, a branched C3-C8 alkyl, a cyclic C3-C8 alkyl, a C3-C8 alkenyl, or a C5-C8 aryl, each of which is optionally substituted, or OR, F, Cl, Br, I or NR2; or when taken together, two of the X groups together form an optionally substituted saturated ring, partially saturated ring, aromatic ring, or heteroaromatic ring;
	R is H, a C1-C20 linear alkyl, a C3-C20 branched alkyl, a C3-C8 cycloalkyl, or a C5-C8 aryl, each of which may be optionally substituted; 
	each n and m is independently 1 or 2;
	q is 0 or 1; and
	µN indicates that each LNN′ ligand in the complex of Formula (III) includes a nitrogen atom that bridges two M atoms.  
	2.	(Currently Amended) The complex of claim 1, wherein in the compound 
is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.



′ is

    PNG
    media_image4.png
    134
    162
    media_image4.png
    Greyscale
.  
	4.	(Previously Presented) The complex of claim 1 which has the structure of any one of [AltContent: rect] 

    PNG
    media_image5.png
    6
    149
    media_image5.png
    Greyscale


    PNG
    media_image5.png
    6
    149
    media_image5.png
    Greyscale
 

    PNG
    media_image5.png
    6
    149
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    99
    453
    media_image6.png
    Greyscale
.  

	5-12. (Canceled)

[M(LNN′)Za] 			 (II)
µN[M(LNN′)Za]2 		(III)
	according to claim 1 in the presence of molecular hydrogen,
wherein the hydrogenation is performed at a temperature in a range from 40°C to 100°C for a time in a range of 1 to 22 hours, and under 50 Bar pressure.  
	14.	(Currently Amended) The process of claim 13, wherein the substrate comprises at least one ester; and/or
	wherein the process proceeds in the presence of molecular hydrogen according to one of the following schemes

    PNG
    media_image7.png
    1023
    1813
    media_image7.png
    Greyscale

wherein G1 and G2, simultaneously or independently, represent a linear C1-C40 or branched or cyclic C3-C40 alkyl, alkenyl or aromatic group, any of which may be optionally substituted.  

Hydrogenation Substrate
Product




ester
alcohol


























lactone
diol.














	16.	(Previously Presented) The process of claim 13, which is a solvent-free process.  


[M(LNN′)Za] 			 (II)
µN[M(LNN′)Za]2 		(III)
	according to claim 1.  
	18. -20.	(Canceled) 
Allowable Subject Matter
Claims 1-4 and 13-17 are allowed.
The closest prior is Zotto et al. (Organometallics, 26, 2007, 5636-5642).
Zotto et al. teach [RuCl2(PPh3)(PNN’) complexes having the structure as shown below (Title, pages 5636-5639):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

As we see above, the complex 3 taught by Zotto et al. does not correspond to the instant claimed complex of Formula II, because R3 and part of R4 is joined together to form a benzene ring.
as per applicant claim 1. Therefore, the claim 1 allowed. As such, the dependent claims 2-4 are allowed. 
As such, a process of using the allowed complexes for hydrogenation of a substrate as per applicant claims 13-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738